Citation Nr: 0945666	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
foot and ankle injury with fracture, secondary to service-
connected lower extremity musculoskeletal and bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was certified for appeal 
by the Roanoke, Virginia, RO.

The Veteran requested a Board hearing in Washington, D.C., 
and one was scheduled for her in April 2006.  She 
subsequently withdrew her hearing request in March 2006, 
stating that she did not wish to reschedule.

In November 2007, the Veteran's claim was remanded for proper 
notice to be provided to the appellant.  The claim is again 
before the Board on appeal.  


FINDING OF FACT

There is no competent evidence that residuals of a left foot 
and ankle injury with fracture are attributable to the 
Veteran's lower extremity musculoskeletal and bilateral knee 
disorders.


CONCLUSION OF LAW

Residuals of a left foot and ankle injury with fracture were 
not caused, and they are not aggravated by, the Veteran's 
lower extremity musculoskeletal and bilateral knee disorders.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in a December 2007 of 
the information and evidence needed to substantiate and 
complete her claim, to include how disability rates and 
effective dates are assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

VA failed to fully comply with the VCAA as the Veteran was 
not fully informed of the information and evidence needed to 
substantiate and complete a secondary service-connection 
claim until December 2007.  The Board, however, finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless.  Notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim).  In this 
case, the appellant's claim was readjudicated in the November 
2008 Supplemental Statement of the Case.  Therefore, the 
Board finds no prejudice based on lack of timely notice.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, private treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

As a preliminary note, the Veteran's claim here on appeal is 
limited to consideration of a secondary service-connection 
claim.  The Veteran asserts that she fractured her left foot 
and ankle as a result of a fall caused by an altered gait.  
The altered gait was allegedly caused by her service-
connected left foot and knee disabilities.  She has only pled 
entitlement under a secondary service-connection theory.  
This is the only theory that was considered in the February 
2004 rating decision, and it is the only theory over which 
the Board can exercise jurisdiction.  38 U.S.C.A. § 7104 
(West 2002).  Therefore, the Board will only address the 
issue of service connection for residuals of a left foot and 
ankle injury with fracture on a secondary basis.

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease.  
38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status will not always constitute competent medical 
evidence.  See Jandreau v. Nicholson, 472 F.3d 1372 (Fed. 
Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran argues that in October 2002, she suffered a 
"freak accident" when her leg collapsed under her while she 
stepped out the door.  The record shows that in October 2002, 
the Veteran suffered an acute fracture of her left proximal 
fibula and distal tibia.  Medical records show, however, that 
the Veteran told her treating physicians at the hospital that 
she twisted her left ankle when she missed a step.  At the 
time of the injury there were no complaints that her left leg 
collapsed or that left foot weakness caused a twisted ankle.

At a February 2002 VA examination, the Veteran denied any 
gait disturbance due to her knees.  The Veteran's posture was 
normal.

At a September 2003 VA examination, the Veteran's reported 
recently fracturing her left ankle.  She had screws placed in 
her left ankle with an open reduction and internal fixation.  
She reported wearing a cast for almost five months, and 
losing six months of work due to this fracture.  She also 
reported that her knees were stiff, with occasional flare-ups 
of pain.  A musculoskeletal examination showed that her knees 
were essentially normal bilaterally.  She had a full range of 
knee motion, with no pain, fatigue, weakness, lack of 
endurance, or incoordination.  Some crepitus was shown, and 
there was mild medial joint tenderness.  Her posture was 
normal.  Her gait was described as slightly abnormal and 
unsteady at the examination because she was reluctant to put 
any weight throughout her foot.  An examination of the feet, 
however, did not show any signs of abnormal weight bearing.  
The Veteran had some painful motion and tenderness to 
palpation of the feet.

In March 2005, the Veteran's representative submitted a 
"nexus statement" from a private podiatrist.  He diagnosed 
the Veteran with several foot disabilities, noting that it 
had already been determined that the above conditions were 
directly related to military service.  He also noted that 
since February 11, 1985, the Veteran had been treated for 
multiple injuries secondary to falling and/or gait 
instability.  No nexus opinion was offered about the 
Veteran's currently claimed disability.

Along with this podiatry report, the representative also 
submitted service medical records documenting several falls 
while in service, possibly implying that the Veteran has a 
history of injuring herself due to knee and feet problems.  
No treatment record, however, attributes any fall to gait 
instability.  Although the private podiatrist mentioned that 
the Veteran has been treated for multiple injuries secondary 
to falling and/or gait instability, the preponderance of the 
evidence of record shows that she does not suffer from an 
abnormal gait due to her service connected knees or feet.  
Indeed, in February 2002, eight months before the Veteran 
broke her ankle, she denied any gait disturbance.  At the 
September 2003 VA examination, the appellant's gait was 
described as abnormal at the time because she was reluctant 
to put too much weight on her fractured left foot.  Upon 
examination of the left foot, however, there were no 
objective signs of abnormal weight bearing.  

Most significantly, the Veteran did not complain of her leg 
collapsing, knee instability, altered gait, or unstable 
balance at the time she fractured her ankle.  Instead, she 
repeatedly told her treating physicians that she missed a 
step on her front stairs and twisted her ankle.  Hence, her 
current ex post facto assertions strain credibility in light 
of the contemporaneously recorded history prepared at the 
time the initial treatment was provided to her. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for residuals of a left foot and ankle injury with fracture, 
secondary to lower extremity musculoskeletal and bilateral 
knee disorders.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, and the doctrine is not applicable.  38 
U.S.C.A. § 5107.




ORDER

Entitlement to service connection for residuals of a left 
foot and ankle injury with fracture, secondary to service-
connected lower extremity musculoskeletal and bilateral knee 
disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


